Citation Nr: 0703069	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-36 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the calculated overpayment of educational assistance 
benefits under Chapter 1606, Title 10, United States Code in 
the amount of $2,959.40 is valid.


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The appellant was discharged from the United States Army 
Selected Reserves in July 2003.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 decision of the Department of 
Veterans Affairs (VA) Los Angeles, California  Regional 
Office (RO).

A hearing was held in February 2005 before the undersigned 
Veterans Law Judge sitting at the RO.


FINDINGS OF FACT

1.  The appellant was discharged from the Selected Reserve on 
July 11, 2003.

2.  The appellant was paid educational assistance benefits 
under Chapter 1606, Title 10, United States Code (Chapter 
1606) at the full time rate from July 12, 2003 through May 28 
2004, in the amount of $2,959.40.


CONCLUSION OF LAW

The overpayment of Chapter 1606 education benefits in the 
amount of $2,959.40 was properly created.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  As will be 
explained below, the Board finds that the law, and not the 
evidence, is dispositive in this case.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter, the VCAA can have no 
effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 
(2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); DelaCruz 
v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable 
where law, not the factual evidence, is dispositive).  
Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, not the 
evidence, that is dispositive in this case.

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  In 
pertinent part, a reservist initially becomes eligible when 
he/she enlists, reenlists, or extends an enlistment as a 
reservist so that the total period of obligated service is at 
least 6 years from the date of such enlistment, reenlistment, 
or extension.  38 C.F.R. § 21.7540.  If a reservist is 
serving in the Selected Reserve, but does not have a 6 year 
contract, he/she does not have a basic eligibility date.  The 
basic eligibility date is the date on which service commences 
for the contracted 6 year period.

For a reservist who becomes eligible for educational 
assistance before October 1, 1992, the period of eligibility 
expires effective the earlier of the following dates: (1) the 
last day of the 10-year period beginning on the date the 
reservist becomes eligible for educational assistance; or (2) 
the date of separation from the Selected Reserve.  For a 
reservist who becomes eligible for educational assistance 
after September 30, 1992, the  period of eligibility expires 
effective the earlier of the following dates: (1) the last 
day of the 14-year period beginning on the date the reservist 
becomes eligible for educational assistance; or (2) the date 
of separation from the Selected Reserve.  38 C.F.R. § 
21.7550(a).  The reservist may still use the full applicable 
10 or 14 year period if he/she leaves the Selected Reserve 
because of a disability that was not caused by misconduct, 
the reservist's unit was deactivated during the period from 
October 1, 1991, through December 31, 2001, or in certain 
instances when the reservist is involuntarily separated.  38 
C.F.R. §21.7550(c), (d), (e).

A period of eligibility may be extended if the individual 
applies for an extension within a prescribed time period, and 
the individual was prevented from initiating or completing a 
program of education within the applicable time period, due 
to a physical or mental disability not the result of the 
reservist's own willful misconduct, and which was incurred in 
or aggravated by service in the Selected Reserve.  38 C.F.R. 
§ 21.7551(a).

In 1996, Congress passed legislation (Section 16131(i) of 
Title 10 United States Code) that authorizes the payment of 
Kicker benefits by the Selected Reserve components to persons 
entering those components.  The Kicker can be paid to 
recipients of Chapter 1606 benefits or to recipients of 
Chapter 30 benefits, as an addition to any other benefit to 
which the individual is entitled. The individual Selected 
Reserve components determine eligibility to the Kicker.  With 
regard to Chapter 1606, to be eligible for the Chapter 1606 
Kicker, the claimant must meet the eligibility requirements 
for the basic Chapter 1606 program.  

The basic facts are not in dispute.  The appellant was 
discharged from the Selected Reserve on July 11, 2003 and was 
in the Inactive Ready Reserve thereafter.  The appellant has 
testified that he continued to receive education benefits for 
a year following discharge from the Selected Reserve in July 
2003.  The record shows, and the appellant does not dispute, 
that an overpayment in the amount of $2,959.40 in this case 
was created as a result of payment of Chapter 1606 education 
benefits at the full time rate from July 12, 2003 to May 28, 
2004, after his discharge from the Selected Reserve.  It is 
noted that in March 2005, the appellant's request for waiver 
of recovery of the overpayment in question was granted. 

The appellant asserts that the overpayment was not valid 
because he was on active duty during a portion of his six 
year contract period and was not able to use the full six 
years of GI bill benefits.  

The Board has carefully considered the evidence, as well as 
the contentions and testimony of the appellant.  In this 
case, his period of eligibility expired when the appellant 
was separated from the Selected Reserve on July 11, 2003.  As 
such, the appellant's eligibility for Chapter 1606 benefits 
terminated, barring an extension.  In this case, the 
appellant has not contended nor does the record establish 
that he applied for an extension of eligibility and was 
prevented from initiating or completing a program of 
education due to physical and mental disability.  See 38 
C.F.R. § 21.7551(a).  With regard to the Chapter 1606 Kicker, 
the appellant must have entitlement under the basic Chapter 
1606 program in order to qualify for the Chapter 1606 Kicker.  
Since he does not have such entitlement, he does not qualify 
for the Chapter 1606 Kicker.

Based on the foregoing, the Board finds the appellant was not 
entitled to educational benefits under Chapter 1606, Title 
10, United States Code as of July 11, 2003.  Therefore, the 
overpayment of $2,959.40 created as a result of the payment 
of educational benefits after that date was validly created.  

The Board is sympathetic to the arguments advanced by the 
appellant; however, the legal criteria governing the payment 
of Chapter 1606 educational assistance benefits are clear and 
specific, and the Board is bound by them.  Since payment of 
government benefits must be authorized by statute and 
regulations, and pertinent regulatory provisions provide that 
the appellant has not satisfied criteria for the payment of 
those benefits within the appropriate time period, the 
overpayment of education benefits was validly created in this 
case and the claim must fail.  The law in this case is 
dispositive; therefore, the appellant's claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The overpayment of Chapter 1606 educational assistance 
benefits in the calculated amount of $2,959.40, was validly 
created and the appeal is denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


